On former appeal (Marable v. State, 229 Ala. 435,157 So. 861), this court concluded, and so stated, that the evidence, though circumstantial, sufficed for a submission to the jury of the question of defendant's guilt in the murder of his wife. And in this conclusion, the court considered as relevant, and tending in some degree to show motive, the evidence of statements made by defendant, just previous to his marriage, that he did not love the woman, but was marrying her for her money, and to help care for his children.
Counsel for defendant, in large part, rest their argument for a reversal *Page 155 
upon the denial of the motion for a new trial, insisting that the evidence, wholly circumstantial, is too uncertain and inconclusive upon which to base a verdict of guilt.
True, the State's case rests entirely upon circumstantial evidence, and it may be conceded that its consideration here in record form leaves something to be desired to dispel all doubt as to defendant's guilt. But it was clearly sufficient for the jury's consideration, and two juries of his county have pronounced their conviction of his guilt.
We will not here discuss the proof. It has been read with great care and with due regard to the responsibility resting upon us. We find it rises far above any mere matter of speculation or conjecture (Jones v. State, 90 Ala. 628,8 So. 383, 24 Am.St.Rep. 850), and upon mature deliberation the conclusion is that this court is not justified in disturbing the verdict rendered.
We have treated the only questions considered by counsel of any real importance, but, mindful of our duty in such cases, we have examined all other matters in the record, and find nothing calling for further discussion.
There is no error in the record, and the judgment will be accordingly here affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.